Citation Nr: 0511267
Decision Date: 04/20/05	Archive Date: 06/28/05
	
DOCKET NO. 96-32 185                        DATE APR 20 2005


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected lumbosacral strain.

2. Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease, currently rated 20 percent disabling.

3. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, and Columbia, South Carolina. A February 1996 rating decision denied the veteran entitlement to service connection for fibromyalgia and denied an increased evaluation for the veteran's service-connected back disability. A July 1998 rating decision denied the veteran entitlement to a TDIU.

This case was previously before the Board and in June 2001 and in February 2004 it was remanded to the RO for further development. It has since been returned to the Board and is now ready for appellate review.

The issues of an increased rating for the veteran's service-connected low back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Service connection is in effect for lumbosacral strain with degenerative disc disease, rated as 20 percent disabling.

2. The veteran's fibromyalgia is not of service origin and is not causally related to the veteran's service-connected low back disorder.

- 2 

CONCLUSION OF LAW

The veteran's fibromyalgia was not incurred in or aggravated by service nor is it proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303,3.310(a) (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).

- 3 


The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one- year period provided for response.

With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16,2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 USC §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108- ____ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. The veteran was provided a copy of the rating decisions noted above, a June 1996 statement of the case and a supplemental statements of the case dated in February 2000, April 2000, August 2000, September 2000, June 2001, December 2002, January 2003, February 2003, and November 2004. These documents, collectively, provide notice of the law and governing regulations, as well as the reasons for the determination made regarding his claim. By way of these documents, the veteran was also specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on his behalf.

Further, in letters dated in June 2001, May 2003, February 2004, and April 2004, the RO specifically informed the veteran of the information and evidence needed from him to substantiate his claim, evidence already submitted and/or obtained in his behalf, as well as the evidence VA would attempt to obtain.

The record discloses that VA has met its duty to assist the veteran also in obtaining evidence necessary to substantiate his claim. Most notably, the veteran's service medical records and reports of comprehensive VA examinations provided to him

- 4 


since service have been obtained and associated with his claims file. In addition, records used by the Social Security Administration in awarding the veteran disability insurance benefits as well as private treatment records have been obtained and/or submitted by the veteran in support of his claims. There is no identified evidence that has not been accounted for and the veteran's representative has been given the opportunity to submit written argument.

The Board notes that the VCAA letters noted above were mailed to the veteran subsequent to the appealed rating decisions in violation of the VCAA and the veteran was not specifically informed to furnish copies of any pertinent evidence in his possession pertinent to his claims not previously submitted as required by 38 C.F.R. § 3.159.

The Board, however, finds that in the instant case the veteran has not been prejudiced by this defect. In this regard, the Board notes the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. No additional evidence appears forthcoming. Therefore, under the circumstances, the Board finds that any error in the chronological implementation of the VCAA is deemed to be harmless error. VA has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

Service medical records show that the veteran was evaluated and treated in August and September 1962 for pain and discomfort "in side" diagnostically attributed to myositis. His complaints were treated conservatively with heat and light duty and he was prescribed medication to include Darvon. On December 17, 1963, he was seen at a treatment facility via ambulance with low back pain of approximately two weeks' duration. On physical examination he was able to stand, walk slowly, and touch knees with reversal of lumbar curve without extreme pain on all movements. Subsequent evaluation of the veteran on December 18, 1963, noted that his complaints were localized to pain in the right kidney area with difficulty in

- 5 


urination and the veteran was hospitalized for observation. At hospital discharge on December 20, 1963, suspect pyelonephritis was diagnosed.

The veteran was hospitalized in April 1966 for complaints of back pain, which reportedly developed while he was working on a launch facility approximately two weeks prior to his admission when he was working with sheets of plywood during a windstorm. Physical examination of the veteran's back on admission was noted to be within normal limits. There was extreme tenderness to palpation in the left sacroiliac region. The veteran complained of pain radiating down the back of both legs and there was a questionable positive straight leg-raising test. Neurologic examination was negative.

While hospitalized the veteran was provided bed rest, muscle relaxants and physical therapy. He improved and was discharged. Acute lumbosacral muscle strain was the diagnosis at discharge. On the veteran's July 1966 medical examination for service separation, clinical evaluation of the veteran found no pertinent abnormalities. It was noted as clinical history on this examination that the veteran had several episodes of localized acute back strain in service, which responded rapidly to medical treatment and was not medically significant.

On the veteran's initial post service VA examination in November 1972 the veteran complained of pain in the back, left shoulder, neck, left knee and right foot. He noted that in 1966 he pulled the lower part of his back while working and has had trouble with this off and on since that time. He added that he got along reasonably well unless he had to do some heavy lifting or ride for long hours.

On physical examination the veteran was noted to bend forward readily touching his feet with his hands and to straighten up quite adequately. Side-to-side motion and back bending was normal. An X-ray of the veteran's lumbosacral spine was interpreted to reveal a normal curvature. The vertebral bodies were within normal limits and there was no significant amount of osteoarthritic changes. Lumbosacral strain was the pertinent diagnosis.

- 6 


Service connection for lumbosacral strain was established by an RO rating decision dated in December 1972. This disorder was rated as noncompensably disabling.

Private treatment records complied between November 1984 and August 1988 show that his physician saw the veteran in April 1987 with complaints of multiple joint pains. The diagnostic impression was questionable myositis. The veteran was referred for rheumatology consultation in May 1987. It was noted by his examining physician, that the veteran has had polyarthralgias for several months and that he had stated that his pains began in his left elbow and shoulder and had become quite severe. It was also noted that the veteran noticed some pain and swelling in his left knee and also experienced minimal low back pain.

It was noted that his past medical history revealed an interesting 4- to 5-week episode of high fever in 1981 for which he was hospitalized and worked up although no diagnosis apparently was made. Physical examination was essentially normal and musculoskeletal pain was the diagnostic impression. It was stated that the veteran's complaints were somewhat suggestive of polyarthritis and that the veteran's symptoms have been short lived and he would not make a definitive diagnosis until more physical evidence was available. The physician stated that the veteran has complained of pain in his joints but there is really no swelling and that the veteran should be treated conservatively possibly with nonsteroidal antiinflammatory medication until symptoms recur.

When examined by VA in April 1993 the veteran reported that his low back pain had become worse but had not resulted in any lost time from his work. On physical examination the veteran was noted to have a fair range of motion in the low back without spasm. Normal low back examination was diagnosed.

VA reexamined the veteran in June 1993. On this examination the veteran said that since service he had done well with respect to his low back pain until the 1970's when he again developed episodes of intermittent low back pain. He reported that he had no further back injury and has had no back surgery. He said that initially he would go a year or more between attacks of back complaints but that in recent years the intervals between acute back pains had been getting much shOlier.

- 7 


On physical examination lateral bending of the lumbosacral spine was about 25 percent of normal in both directions. The veteran did not appear to have any back spasm or abnormal muscle tightness. On forward bending, he could bend forward to reach within one foot of the floor with his outstretched hands; but the examiner noted that he bent mostly through his hip joints and his upper lumbar segments. The lower portion of his lumbar spine stayed relatively straight and on full forward bending there was not a real reversal of the lower lumbar curve. Straight leg raising was to 90 degrees and resulted in low back discomfort or evidence of sciatic pains. Deep tendon reflexes in the lower extremities were equal and active both at the knees and ankle. History of musculoligamentous sprain, lumbosacral spine was the diagnosis. The examiner noted that by history the veteran had a moderate impairment of back function.

The disability evaluation for the veteran's lumbosacral strain was increased by an RO rating decision dated in July 1993 from noncompensable to 20 percent.

In November 1994 the veteran was evaluated by a private physician for pain across his chest, sides and back. The veteran described the pain as sharp, intense pain that lasts a few minutes then resolves. Following a physical examination probable costochondritis was diagnosed. When seen in late November 1994 it was noted that the veteran had been having difficulty with chest pain and generalized musculoskeletal pain. The veteran gave a history of having difficulty with musculoskeletal pain dating back for probably 8 to 10 years. It was also reported that the pain was intermittent at that time and he was easily able to work with this. It was noted that over the last two years he has had increasing difficulty with musculoskeletal pain as well as difficulty with pain over the chest wall. Following a physical examination the diagnostic assessment, based on physical examination and laboratory data, was that the veteran probably had myofascial syndrome.

A private physician examined the veteran in December 1994. It was noted that the veteran had had joint pain for a number of years but that it had become increasingly severe for the last several months affecting the shoulders, knees, hands, neck and jaw, thoracic spine, hips and feet. On physical examination the veteran was

- 8 

characterized as well developed, and well nourished in no acute distress and appearing his stated age. On joint examination there was no active synovial proliferation. There was tenderness in a typical fibrostic distribution somewhat asymmetric however. Neurological examination showed no lateralizing sides. Polyarthralgia/polyarthritis of several years' duration, worse for the past several months was the pertinent diagnosis. The physician indicated that the veteran best fitted a category of fibromyalgia-like illness (has more generalized symptoms than myofascial pain syndrome).

In a statement received in February 1995 the veteran requested an increased evaluation for his service-connected low back disability and further noted that he had been diagnosed by a private physician in November 1994 as suffering from fibromyalgia. In July 1995 the veteran submitted a reproduced copy of a booklet produced by the Arthritis Foundation on the symptoms and signs of fibromyalgia. The booklet noted that fibromyalgia is a form of soft tissue or muscular rheumatism rather than arthritis of a joint.

In statements dated in February 1995, a private physician reported that the veteran was a patient in his clinic and that he had a diagnosis of fibromyalgia that had been confirmed by a rheumatology consultant. He noted that the veteran is presently suffering from severe diffuse musculoskeletal pain and chronic fatigue. He added that the veteran had difficulty with back discomfort with degenerative changes of his lumbar spine that are thought to be related to an injury that occurred while on active duty in the Air Force. He furthermore stated that because of the veteran's fibromyalgia he is unable to continue with his employment. He indicated that the etiology of the disorder was unknown.

In a letter dated in April 1995 the veteran's private physician indicated that the exact cause of fibromyalgia was unknown. It appeared that emotional or physical trauma could trigger the syndrome as well as hormonal changes. The physician indicated that the veteran's severe back pain which had become progressively worse "may have triggered" the fibromyalgia.

- 9 



In a second letter dated in April 1995 the private physician reported that the veteran had fibromyalgia. He noted that this disorder seemed to be his major health problem at this time and that the veteran complained of diffuse muscular pain, weakness and chronic fatigue. He furthermore stated because of the profound weakness the veteran is experiencing and because of his generalized muscular pain he has been unable to hold down a full-time job. This letter was addressed to the State Rehabilitation Commission.

Private treatment records dated from 1994 to 1997 show that the veteran was treated for fibromyalgia. In a letter dated in March 1997 a private physician noted that the veteran had a confirmed diagnosis of fibromyalgia and that his prognosis for any significant improvement was poor.

VA received the veteran's application for increased compensation based on individual unemployability in February 1998. On this application the veteran reported that due to disability he last worked full time in December 1994. He reported that he had two years of college and was trained in the area of production. He further noted prior employment between November 1989 and July 1995 as a computer specialist.

On VA examination in May 1998 the examiner noted that a review of the veteran's medical records show that he has had a history of fibromyalgia since 1994 and has not worked since 1994. It was noted that the condition was currently active and involved the veteran's wrist, hands, knees, back, pectoral folds, hips, and ankles. Fibromyalgia was diagnosed. The examiner noted with respect to an opinion regarding the relationship between fibromyalgia and back strain that with a normal neurological examination that I find today, that a fibromyalgic-type syndrome could be consistent with his perceived low back pain.

VA outpatient treatment records compiled between 1998 and 2000 show evaluation and treatment provided to the veteran for multiple complaints to include complaints of back pain and fibromyalgia.

- 10 

In a decision dated in October 1996 the Social Security Administration awarded the veteran disability insurance benefits based on a finding that the veteran had fibromyalgia and depression, which were stated to be severe impairments within the meaning of Social Security Administration regulations.

On a VA examination in November 2002 the veteran's examiner noted that he had reviewed the veteran's claims file and obtained medical history from the veteran including history related to the veteran's evaluation and treatment for fibromyalgia. He further noted that the veteran indicated that in 1994 he obtained Social Security Administration benefits and in that same year he had been diagnosed with fibromyalgia. The veteran complained of pain in the neck, low back, knees, ankles, and shoulders and sometimes in the surrounding areas as well. He also stated that he had chronic fatigue and that he has hurt all over since his back injury in service. On physical examination of the veteran's low back it was noted that he could flex to 100 degrees, extend to 25 degrees and bend laterally 15 degrees to the right and 20 degrees to the left. Straight leg raising caused lower thoracic and bilateral lumbar paraspinal pain but no radicular pain. Patrick's test was noted to cause some pain above the sacroiliac joint. Neurologically, motor strength and tone were intact in both upper and lower extremities. Deep tendon reflexes were two plus and symmetrical except for one-plus right ankle jerk. A lumbosacral spine X-ray was interpreted to show mild L4-5 disc space narrowing. There was facet arthropathy at several levels. Fibromyalgia and mechanical low back pain with degenerative changes with no evidence of radiculopathy were diagnosed.

The examiner stated that he could find no evidence that the veteran's fibromyalgia had its onset or is otherwise related to the veteran's active military service. He also stated that he could find no evidence that the fibromyalgia resulted from service-connected lumbosacral strain or that fibromyalgia has resulted in worsening the severity of the service-connected lumbosacral strain. He added that he could find no evidence that the veteran had any muscle spasm and there is no additional functional loss attributable to the veteran's low back resulting from increased or decreased excursion, decreased strength, speed or endurance, absence of necessary structures, deformity, adhesion or a defective enervation, weak in movement, excess fatigability or incoordination. He did observe that the veteran did have pain on use

- 11 


with prolonged standing or sitting. He furthermore added that he did not believe that the veteran's service-connected back disability precluded the veteran from engaging in gainful employment. He lastly indicated that the veteran's work restrictions would include avoidance of heavy lifting, repetitive bending, prolonged standing or sitting.

The veteran presented to a V A pain management clinic in December 2002 for follow-up of a lumbar epidural steroid injection performed in December 2002 for treatment of lumbar radiculitis. On physical examination at this time the veteran was noted to use a cane for ambulatory assistance. His spine had a normal curvature with tenderness to palpation over the lumbosacral region. Lumbar radiculitis, degenerative disc disease of the lumbar spine, lumbar facet arthropathy and fibromyalgia were the diagnostic assessments. The veteran was provided a repeat lumbar epidural steroid injection.

VA outpatient treatment records compiled during 2003 and 2004 show that the veteran continued to receive epidural steroid injections from the VA Pain Clinic for lumbar radiculitis.

A VA physician reviewed the veteran's claims file in May 2004. The reviewing physician opined that it is less likely than not that the fibromyalgia is aggravated by the service-connected low back disorder. He added, as rationale for this opinion, that there is no evidence to support that the low back pain would result in generalized muscular pain.

Analysis

In general service connection may be granted for a disability resulting from a disease incurred in or aggravated by service. 38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition. 38 C.F .R. § 3.310 (2003). In addition, secondary service connection may also be established when

- 12 


there is aggravation of a veteran's non- service connected condition that is proximately due to or the result of a service-connected condition. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records show that he was seen for pain in his back and side with myositis being diagnosed in September 1962. However, these records show no findings and/or diagnosis of fibromyalgia. Furthermore the first diagnosis of fibromyalgia was in the mid 1990s, many years after service. Additionally, in November 2002, a VA physician found no evidence that fibromyalgia had its onset in service. Competent medical evidence to the contrary has not been presented.

It is contended by the veteran, on an alternative basis, that his current fibromyalgia is causally related to his service-connected lumbosacral strain. In this regard, his private physician on Apri1 1995 stated that the veteran's severe back pain that had been progressively worse may have triggered his fibromyalgia. In view of the language used, that is "may have" and "triggered", the Board finds that the opinion is speculative in nature as to both service incurrence and aggravation. Additionally a VA examiner in November 2002 and May 2004, who reviewed the claims folder found no relationship between the service connected low back disorder and the fibromylagia. As such, the Board finds that the preponderance of the evidence is against the claim that the service connected low back disorder caused or aggravates the fibromyalgia.

Accordingly, it is the judgment of the Board that the service connection for fibromyalgia on direct or secondary bases is not warranted. The evidence is not equipoise as to warrant the application of the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2004).

ORDER

Service connection for fibromyalgia, to include on a secondary basis, is denied.

- 13 


REMAND

Subsequent to the Board's February 2004 remand, the RO determined that the veteran's degenerative disc disease was caused by his service connected low back strain. The veteran was so informed via a November 2004 Supplement Statement of the Case (SSOC). However, an effective date of this grant was not indicated. While the SSOC furnished the veteran provided the current rating criteria that became effective in September 2003, it does not include the interim criteria for intervertebral disc syndrome that became effective September 23, 2002 or the old rating criteria in effect prior to September 23,2002. It is unclear whether these rating criteria are applicable.

Additionally, the recent VA outpatient records show that the veteran is being treated for lumbar radiculitis. This treatment includes steroidal injections. In view of these facts the Board finds that a VA neurological examination with appropriate testing is needed to adjudicate the veteran's claim.

Given that the issue of entitlement to an increased evaluation for the service-connected low back disorder is now subject to remand, a decision on the claim of entitlement to TDIU must be deferred. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the following:

1. The Ro should request the VA medical facility in Greenville, South Carolina to furnish copies of any additional medical records pertaining to treatment for the veteran's low back covering the period from April 2004 to the present.

2. The RO should then schedule the veteran for VA examination by a neurologist to determine the severity of the lumbosacral strain and the degenerative disc

- 14 


disease. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination. In addition to an electromyogram and nerve conduction studies, any other tests deemed necessary should be performed.

The examination should include range of motion studies. The examiner is requested to indicate the normal ranges of motion of the spinal segments. The examiner should identify and assess any objective evidence of pain. The examiner should indicate whether the veteran has ankylosis. The extent of any incoordination, weakened movement and excess fatigability on use should be described. The examiner should indicate whether there would be additional limits on functional ability on repeated use or during flare-ups and, if so, the frequency of any flare-ups. The examiner sh_uld comment on the frequency and duration of any associated incapacitating episodes resulting from the disorders of the spine during the past 12 months.

If neurological involvement is identified, the examiner is requested to identify the nerve( s) involved and indicate whether the degree of paralysis is complete or incomplete. If incomplete whether the degree of impairment is moderate, moderately severe, or severe. The examiner should indicate the impact the low back disorder has on his employability. A complete rational for any opinion expressed should be included in the report.

3. Thereafter, the RO should re-adjudicate the issues on appellate status. If the benefits sought are not granted, the veteran should be furnished a supplemental

- 15 


statement of the case. The RO is to ensure that the veteran has been informed of all applicable rating criteria for his intervertebral disc syndrome. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 16 




